Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00340-CV

                    IN THE MATTER OF THE GARCIA MARITAL TRUST

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2017-CVK-002555-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 19, 2018

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was filed on May 23, 2018 and the reporter’s record was filed on July

5, 2018. Appellant’s brief was therefore due on August 6, 2018. On August 17, 2018, we ordered

appellant to file, on or before August 27, 2018, a written response explaining why this appeal

should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.

APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court

order). Appellant failed to respond to our order. We therefore dismiss this appeal for want of

prosecution.

                                                   PER CURIAM